Citation Nr: 0426536	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945 and from December 1959 to March 1961.  He died in 
October 1997.  The appellant is the veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Buffalo, New York, Regional 
Office (RO).

This case was previously before the Board in August 2001 and 
remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1997 at the age of 75, as 
a result of acute myocardial infarction due to or as a 
consequence of upper gastrointestinal bleeding.

2.  Coronary artery disease (CAD) was not shown during active 
service, on the service separation examination, or during the 
initial post-service year.

3.  At the time of the veteran's death, service connection 
was in effect for traumatic arthritis of the lumbar spine, 
rated as 20 percent disabling; traumatic arthritis of the 
left knee rated as 10 percent disabling and traumatic 
arthritis of the right knee rated as 10 percent disabling.  
The total disability rating was 40 percent since July 1997.   
4.  There is no objective medical evidence to establish any 
medical nexus between any incident of the veteran's active 
service, to include his service-connected disabilities, and 
the myocardial infarction listed as the cause of his death.  
Coronary artery disease was first shown years after service.


CONCLUSIONS OF LAW

1.  It is not shown that a disability due to disease or 
injury incurred in or aggravated by active service, or which 
was proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 3501, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2003).

2.  Eligibility for Dependent's Educational Assistance is not 
established. 38 U.S.C.A. § 3500, et. seq. (West 2002)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown,  4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In January 1998, the appellant requested service connection 
for cause of the veteran's death.  A rating action in 
December 1998 denied the appellant's claim.  She filed a 
timely appeal.  In a December 2003 letter, the RO informed 
the appellant of the requirements of VCAA as it pertained to 
her claim.  In the March 2004 supplemental statement of the 
case, she was provided with the applicable law and 
regulations regarding VCAA.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2003).

Factual Background

The death certificate discloses that the veteran died in 
October 1997 from acute myocardial infarction due to or as a 
consequence of upper gastrointestinal bleed.  Other 
significant conditions contributing to his death, although 
not directly involved in his death included questionable 
ischemia.  An autopsy was not performed.  

Prior to his death, service connection was in effect for 
traumatic arthritis of the lumbar spine, rated as 20 percent 
disabling; traumatic arthritis of the left knee rated as 10 
percent disabling and traumatic arthritis of the right knee 
rated as 10 percent disabling.  None of the service-connected 
disabilities are reported on the death certificate as 
contributing to the cause of the veteran's death and the 
appellant has not alleged such link.

Service medical records are entirely negative for any 
complaints, treatment or diagnosis of symptoms suggestive of 
coronary artery disease or other cardiovascular disease or 
for complaints or symptoms suggestive of a gastrointestinal 
disorder.  The service medical records from the veteran's 
second period of service show that in December 1960 he was 
evaluated for symptoms consistent with situational 
maladjustment.  He underwent psychiatric evaluation in 
January 1961 and discharge from service was recommended.  
Following neuropsychiatric consultation the examiner found no 
significant psychiatric disease.  

In this case, the pertinent post-service medical evidence 
consists of VA and private treatment reports and hospital 
summaries from dated 1971 to 1997.  These records show 
treatment and hospitalization for coronary artery disease.  
Specifically, the veteran was hospitalized in November 1971 
for coronary artery bypass graft surgery.  A follow-up 
medical record of July 1972 shows his postoperative course 
was complicated by upper gastrointestinal bleeding.  It was 
noted that the veteran was experiencing nervous tension and 
that his cardiac anxiety had a great deal to do with his 
present symptomatology.  An upper gastrointestinal series was 
performed during VA examination in 1982 and showed a small 
direct-type hiatal hernia without evidence of reflux.  The 
remainder of the examination of the esophagus, stomach and 
duodenum was essentially unremarkable.  No gastroesophageal 
reflux, abnormal mass or ulceration was identified.  In 1988, 
following his second bypass surgery the veteran underwent 
psychiatric evaluation.  The veteran complained of anxiety 
possibly related to a number of factors, including his 
inactivity, sick brother and post surgical angina.  The 
veteran denied a history of past mental or emotional illness.  
The remaining records show the veteran maintained fairly 
regular treatment for coronary artery disease, hypertension, 
peptic ulcer disease and various other medical problems.  

Terminal hospital records reveal that the veteran was 
hospitalized at a VA Medical Center on October 8, 1997 for 
complaints of black tarry stools, feeling weak, lethargic, 
and dizzy for several days.  He also had an episode of coffee 
ground emesis and complaints of vague abdominal pain in the 
umbilical cord.  His admitting diagnosis was chest pain and 
gastrointestinal bleeding.  During his hospital course he had 
an upper gastrointestinal bleed secondary to possible peptic 
ulcer disease and coagulopathy related to Coumadin and 
aspirin.  The veteran rapidly deteriorated and died the 
following day.  

During a Travel Board hearing in June 2001, the appellant 
testified the veteran had a nervous breakdown while stationed 
in Germany during his second period of service because it 
reminded him of the death of service comrades in combat while 
in Germany during his first period of service.  She testified 
that this nervous condition led to an ulcer for which VA 
prescribed him Zantac.  She also testified that during his 
second period of service, he was treated for the ulcers, 
which contributed to his death.

A VA medical opinion was obtained in August 2003.  The 
examiner reviewed the claims folder including the service 
medical records from both periods of service.  The examiner 
noted that the veteran had received no psychiatric treatment 
during his first period of service.  Records from his second 
period of service show the veteran underwent psychiatric 
evaluation in December 1960 because he was dissatisfied with 
the nature of his work.  It was determined that the veteran 
was having difficulty readjusting to military life and 
suffered from maladjustment situation.  Separation from 
military service was recommended.  There is no record that 
the veteran was treated for posttraumatic stress disorder.  

Analysis

Cause of Death

In this case, the veteran's death certificate reflects that 
he died in October 1997 as a result of myocardial infarction.  
His service medical records are negative for any mention of 
heart disease, either coronary artery disease or any other 
type of heart disease or any gastrointestinal pathology.  The 
veteran's service medical records do reveal that he was 
treated for maladjustment situation with no evidence 
psychiatric abnormality at separation.  The veteran's 
separation examination is likewise negative for any mention 
of heart disease or ulcers.  The first indication of heart 
disease in the file is in 1971 and symptoms consistent with 
peptic ulcer disease were also noted at that time.  Moreover 
the first indication of post service psychiatric treatment is 
in 1988 following the veteran's second bypass surgery.  The 
veteran was treated for heart disease and ulcers until his 
death in 1997 but none of the records suggest a link to 
service.  
The appellant has contended that the veteran had a nervous 
breakdown during his second period of service, which led to 
an ulcer for which VA prescribed him Zantac.  It is also 
alleged that during his second period of service, the veteran 
was treated for the ulcers, which contributed to his death.  
However, there is no showing that psychiatric disorder or 
peptic ulcer disease developed during service.  The appellant 
has simply made a contention that this is the case, with no 
medical evidence in support of her argument.  While it is 
true the veteran had several medical disabilities as a result 
of his service, a medical nexus has not been demonstrated 
between any service-connected disability and his ultimate 
cause of death.  Furthermore, the Board has considered that 
neither the lumbar spine nor bilateral knee disabilities 
involved active processes affecting vital organs, but were 
more quiescent or static in nature.  38 C.F.R. § 3.312(c)(2) 
(2003).

While the Board understands the appellant's sincere 
contention that the veteran was treated for a psychiatric 
disorder and ulcers during his second period of military 
service, the record does not contain, and she has not 
provided or identified, any evidence of such treatment.  
Under the law, she is not considered capable of opining on 
matters requiring medical knowledge, such as medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the lay opinion 
regarding the etiology of the veteran's death to be of no 
probative value.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of myocardial infarction, not his service-connected 
disabilities.  Therefore, the appellant is not entitled to 
service connection for the cause of his death.  See 38 C.F.R. 
§ 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert).
Eligibility for Dependent's Educational Assistance Under 38 
U.S.C.A. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basically eligibility for benefits where 
the veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence of the date of the veteran's death; 
or where the veteran died as a result of his service- 
connected disability.  38 C.F.R. § 3.807(a) (2003).  In this 
case, the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.807 (2003).

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



